Citation Nr: 0215118	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  95-10 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence in order to reopen his claim of entitlement to 
service connection for hypertension.  

2.  Whether the veteran has submitted new and material 
evidence in order to reopen his claim of entitlement to 
service connection for psychiatric disability, to include 
post-traumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active military service from July 1965 to May 
1967, including service in the Republic of Vietnam.  

By a January 1984 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts 
denied the veteran's claims of entitlement to service 
connection for hypertension and psychiatric disability, 
including PTSD.  The veteran was informed of the decision, 
but did not perfect an appeal.  

The matter was most recently before the Board of Veterans' 
Appeals (Board) after a March 1994 rating decision of the RO, 
which determined that the veteran's claims of entitlement to 
service connection for hypertension and PTSD remained denied 
and were not reopened.  In November 1997 the Board remanded 
the case to the RO for additional action which has been 
completed.  The veteran's case has been returned to the 
Board.  

The Board notes that by a letter of June 18, 1996, AMVETS 
informed the veteran that they were canceling their power of 
attorney and by a letter dated June 19, 1996, AMVETS informed 
the RO of their decision.  


FINDINGS OF FACT

1.  In an unappealed January 1984 rating decision, the RO 
denied service connection for hypertension and psychiatric 
disability, to include PTSD.  

2.  The evidence associated with the claims file subsequent 
to the RO's January 1984 rating decision denying service 
connection for hypertension is not new and so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  

3.  Evidence submitted subsequent to the January 1984 RO 
denial of service connection for a psychiatric disorder, to 
include PTSD, bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a psychiatric disability, to include PTSD.  

4.  The veteran served in Vietnam in supply operations, a 
non-combat role.  

5.  Psychiatric disability was not manifested during service, 
schizophrenia was initially shown present years after 
service, and there is no confirmed stressor support for a 
diagnosis of PTSD related to service.  


CONCLUSIONS OF LAW

1.  The RO's January 1984 decision denying service connection 
for hypertension and psychiatric disability, to include PTSD, 
is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 
C.F.R. § 20.1103 (2001).  

2.  Since the RO's January 1984 decision, new and material 
evidence has not been received, and therefore the veteran's 
claim of entitlement to service connection for hypertension, 
is not reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156 (2001).  

3.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for psychiatric 
disability, to include PTSD, has been submitted, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991& Supp. 
2001); 38 C.F.R. § 3.156 (2001).  

4.  Psychiatric disability, to include PTSD, was not incurred 
in or aggravated by service, and schizophrenia may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 2001); 38 
U.S.C.A. §§ 5103A, and 5107 (effective November 9, 2000); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As discussed in the Introduction, the veteran's claim of 
entitlement to service connection for these disorders was 
denied in an unappealed January 1984 rating decision by the 
RO.  The Board must first examine whether the evidence 
warrants reopening the claim.  The preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The Board will initially discuss certain preliminary matters.  
The Board will then address the pertinent law and regulations 
and their application to the evidence.  


The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Board observes that the United States Court of Appeals 
for Veterans Claims (the Court) has recently held that 38 
C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Remand by the Board in November 1997 contained detailed 
information regarding the available evidence, what evidence 
was necessary to support the claim, what VA was going to do 
to assist in the development of the claim, and what was 
expected on the veteran's part with regard to this 
development.  

In response to the Board's Remand, in May 1998 the RO wrote 
to the veteran requesting stressor information.  The veteran 
was provided a toll free telephone number if he had any 
questions whatsoever.  The veteran responded in writing that 
month with the contentions set forth in detail below.  

In December 1999, the RO requested clarification of medical 
record information from the VAMC, Boston, based on the 
veteran's contentions that hypertension was diagnosed in 
1968, including a request for additional available records 
regarding any pharmacy records supportive of such treatment 
in 1968 for hypertension.  The RO followed this request with 
another one in April 2001.  The RO also contacted the U. S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
for stressor information that month.  

In April 2002, VAMC, Boston, responded that after a complete 
and thorough search, they were unable to locate any medical 
records for the veteran.  Further review of available records 
adequately explains the evidence question the RO had posed 
and all these matters are discussed further below.  

The veteran was again notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claim by the June 2002 
supplemental statement of the case (SSOC), which included 
adjudication of the claim under the VCAA.  

In September 2002, the RO informed the veteran that his case 
was being certified to the Board and he was again advised of 
the procedures involved in submitting additional evidence, 
including directly to the Board at the address provided him.  

The Board has carefully considered the currently applicable 
provisions of the VCAA in light of the record on appeal, and 
for the reasons expressed herein finds that the development 
of the claim has been consistent with those provisions of the 
new law, specifically with reference to notice.  As a result 
of the information in the Board's remand and the RO's 
letters, the veteran has been notified of the information and 
evidence necessary to substantiate his claims.  In the 
supplemental statement of the case of June 2002, the RO 
notified the veteran of the provisions of VCAA and explained 
to him what evidence and information would be obtained by VA 
and what information and evidence he need to provide in 
support of his claim.  Therefore, further development is not 
required under the provisions of VCAA.  Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  Accordingly, the Board 
will proceed to an evaluation of the issue of whether new and 
material evidence has been submitted.  


Pertinent law and regulations 

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 
3.303 (2001).  

For certain chronic disorders, including hypertension and 
schizophrenia, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) in service injury or disease, or a service-
connected disability; and (3) medical evidence of a nexus 
between the service or a service-connected disability and the 
current disability.  Cf. Hickson v. West, 12 Vet. App. 247, 
253 (1999). The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  


Service Connection for PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2001)).  See Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997).  A "clear" diagnosis 
of PTSD is no longer a requirement.  See 64 Fed. Reg. 32807- 
32808 (1999).  

Further, the regulations used to evaluate mental disorder 
disabilities, to include PTSD, were amended in November 1996.  
See Fed. Reg. 52695-52702 (1996).  The regulations required 
the use of the Fourth Edition of the DSM (DSM-IV) in 
evaluating mental disorders.  In particular, DSM-IV no longer 
requires that a stressor be an event that is outside the 
range of human experience and markedly distressing to almost 
anyone.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(d); see 
also 38 U.S.C.A. § 1154(b) (West 1991).  If the VA determines 
that the veteran did not engage in combat, lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, there must be credible supporting 
evidence.  The credible supporting evidence is not limited to 
service department records, but can be from any source.  See 
YR v. West, 11 Vet. App. 393, 397 (1998) (citations omitted); 
see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  


Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 
C.F.R. § 20.1103 (2001).  Pursuant to 38 U.S.C.A. § 5108 
(West 1991), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  Evans v. Brown, 9 Vet. App. 
273 (1996).  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of her claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 1991); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Board observes in passing that there has been a 
regulatory change with respect to new and material evidence, 
which applies prospectively to all claims made on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156(a)].  As the veteran filed his 
claim prior to this date, the earlier version of the law 
remains applicable in this case.  Cf. Karnas v. Derwinski, 1 
Vet. App. 308 (1991) [when a law or regulation changes after 
a claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so].  The regulations regarding new and 
material evidence are further discussed in the Analysis 
section below.  


Factual Background

At the time of the January 1984 rating decision, the RO 
considered that the service medical records reflected no 
pertinent psychiatric symptomatology or manifestation of 
hypertension.  The veteran's psychiatric clinical examination 
was normal on service separation in May 1967 at which time 
his blood pressure was 120/76.  Although the veteran claimed 
entitlement to service connection for PTSD, there was no 
objective evidence of the disorder.  

The RO also considered that there were diagnoses of 
hypertension and schizophrenia on private hospitalization in 
October 1977 when it was noted that schizophrenia had been 
diagnosed there in December.  Medical records to the 1980's 
and to the present confirm the diagnoses of hypertension and 
schizophrenia.  

In the rating decision of January 1984 the RO noted that the 
veteran was a supply handler in Vietnam and had medals 
consistent with a non-combatant role; that schizophrenia and 
hypertension were not manifest prior to private 
hospitalization in 1977; and that although the veteran 
continued to receive treatment for schizophrenia and 
hypertension the disorders were not shown to have been 
incurred in or aggravated by service, manifest within a year 
of service, or otherwise shown to warrant a grant of service 
connection.  The RO also found that PTSD was not demonstrated 
by the evidence of record.  

The evidence received subsequent to the rating decision of 
January 1984 includes the following:

In April 1993 the veteran informed the RO that he had 
recently been diagnosed with PTSD.  

The RO obtained VA treatment reports reflecting a diagnosis 
of PTSD with depression in April 1993.  

The medical record evidence from January 1984 to the present 
reflects continuing treatment for hypertension and for 
psychiatric disability, including diagnoses of psychoses and 
PTSD.  

In the rating decision of March 1994, the RO concluded that 
there was no evidence that hypertension was manifested in 
service or for years thereafter; that there continued to be 
no evidence that the veteran was in active combat, received 
wounds or experienced a traumatic stressor in service; that, 
although there was a diagnosis of PTSD, there was no stressor 
support related to service; and that, although there was a 
current diagnosis of schizophrenia, the evidence did not 
support that it was manifest during service or within a year 
of service discharge.  For these reasons the claims were not 
reopened.  

In personal hearing testimony before the RO in July 1995 the 
veteran indicated that he was treated at the VA Hospital in 
Jamaica Plain in 1968 for his hypertension.  He also repeated 
his contentions regarding stressor exposure in Vietnam.  

The assertion regarding treatment for hypertension in part 
prompted the November 1997 Remand which resulted in 
clarification of the matter as follows:  A VA medical report 
which it appeared might have been dated in 1968 could not 
have been so dated because the form on which it was entered 
was a revised edition not available until November 1977.  
Thus, although the entry date is unclear, when compared with 
associated records it is more likely dated in the 1980's.  In 
any event it could not have been dated in 1968 because the 
form itself was not revised and available until November 
1977.  

Regarding the veteran's claim for PTSD, the U.S. Army and 
Joint Services Environmental Support Group (ESG) attempted to 
verify the veteran's alleged stressors but was unable to do 
so.  The veteran reported stressors of seeing two friends, 
PFC "Fitzroy" and PFC "Ruben Earl", killed in action in 
Vietnam.  He also indicated that he saw PFC "Paine" lose 
his right foot in an accident.  In a letter dated December 
1995, the ESG reported that morning reports submitted in 1967 
indicated that the veteran was assigned to the 221st Supply 
and Service Company, but that the same morning reports did 
not list a PFC "Fitzroy" [Roy Fence], [Fenceroy], "Ruben 
Earl", or "Paine".  ESG also reported that U.S. military 
records did not list attacks in Cam Ranh Bay or Chu Lai for 
the dates provided by the veteran.  

Also, at the veteran's August 1993 VA psychiatric 
examination, he indicated that he was at Cam Ranh Bay at 
times when the port was under fire.  He mentioned one 
incident in particular on his first night arriving in Cam 
Ranh Bay when the firing was so intense that he did not know 
if he would live to get off the boat.  The veteran first 
arrived in Cam Ranh Bay in either late May or June 1966.  ESG 
reported that U.S. military records did not list attacks in 
Cam Ranh Bay or Chu Lai for the dates provided, but it was 
not clear whether ESG attempted to verify whether such an 
attack occurred when the veteran first arrived in Cam Ranh 
Bay.  

In an extremely detailed VA psychological assessment in 
November 1993 the veteran provided the history of being 
involved in heavy combat in Vietnam; that his life was 
frequently in danger; and that he killed numerous VC and NVA.  
Also, several very close friends, one with whom he shared a 
foxhole, were killed during fire fights.  He also reportedly 
witnessed atrocities committed by other men in his unit, 
including numerous rapes and beatings of Vietnamese women.  
The examiner commented that while these war zone events would 
be considered traumatic for anyone, they were especially so 
for the veteran.  He went to Vietnam with very naive and 
rigid morals, and his view of the world was devastated by his 
combat experiences.  He was totally unable to rationalize the 
events he experienced and witnessed, and unable to comprehend 
them.  Further, he was confused at the time, and had 
continued to be perplexed, by the lack of reasons given to 
him for his involvement in the war.  He expressed this 
confusion many times during the assessment by stating he "was 
sent over there to kill people, and they never told me why! 
Why did I have to go and kill people who were human beings 
just like me"? 

The veteran reported that psychiatric symptomatology began 
during his tour in Vietnam; that he did not seek psychiatric 
services while in the military because he did not want to be 
seen as crazy; that symptoms intensified during the months 
following his discharge from the military; and that his first 
experience with treatment was for alcohol abuse in 1977 at 
Boston City Hospital.  He reported seeking help for his 
auditory hallucinations in March, 1993, at the Brockton VAMC.  
He indicated that he did not seek treatment prior to this 
time because he did not want to be told he was crazy. 
However, he stated that he recently decided that he could not 
live with the voices and the danger of hurting others, and 
therefore sought help.  Currently the veteran met with Dr. B. 
at the VAMC at least once each week for therapy and 
medication checks.  He reported that the Imipramine he is 
prescribed has been effective in decreasing the frequency of 
his auditory hallucinations and in helping him sleep up to 3 
hours each night.  

The veteran related that Vietnam had had a profound impact on 
his social functioning, causing him domestic distress leading 
to abuse of his wife, a subsequent separation and inability 
to be close to any of his three children.  He reported having 
no friends and being socially isolated.  Since his service 
discharge the veteran had held four jobs (e.g., construction 
worker and plumber).  He had been employed the majority of 
the time since service discharge.  However, for a period of 
three years he was unemployed because he was unable to 
concentrate on work due to intrusive thoughts of Vietnam and 
auditory hallucinations.  Currently, he worked as a plumber 
at VA facility.  He reported extreme difficulty concentrating 
on his work due to the intrusive nature of his auditory 
hallucinations and memories of his experiences in Vietnam.  
He reported that his supervisor had told him to go home in 
the past due to his problems concentrating.  

Reportedly the veteran had used alcohol frequently in the 
past in attempts to cope with command hallucinations, but he 
changed from this and currently engaged in no substance use.  
He reported having high blood pressure.  He currently has no 
service connected disability, but the examiner was aware of 
the application for compensation benefits.  

The examiner conducted an assessment for the possible 
presence of post-traumatic stress disorder (PTSD) by clinical 
interview, psychometric testing, mental status examination, 
and psychophysiological laboratory assessment concluding that 
the interview data from the Clinician Administered PTSD Scale 
(CAPS) are consistent with a DSM-III-R diagnosis of PTSD.  
The PTSD criteria which the patient met included:

(A) exposure to a recognizable stressor as noted above by 
combat history and traumatic events

(B) reexperiencing of the trauma through recurrent and 
intrusive recollections of the event one to two times a week 
with severe intensity, recurrent distressing dreams once or 
twice a week with extreme intensity, and intense 
psychological distress at exposure to events that symbolize 
or resemble the traumatic event once or twice a week with 
severe intensity.  The veteran reported having thoughts about 
the death of his friends and other events in Vietnam while he 
is working and being unable to dismiss the memories.  He 
states that he becomes distressed when he hears Vietnam 
veterans at the Brockton VA talking about their experiences 
during the war and when he sees Vietnam veterans with missing 
limbs.  Finally, he has extremely distressing nightmares 
about Vietnam each week, after which he is unable to return 
to sleep.  

(C) persistent avoidance of stimuli associated with the 
trauma and numbing of general responsiveness, as evidenced by 
attempts to avoid thinking about Vietnam once or twice a week 
with severe intensity, considerable efforts to avoid 
activities that remind him of Vietnam almost every day with 
severe intensity, complete loss of interest in important 
activities, feelings of complete detachment from others all 
of the time, restricted range of affect most of the time with 
severe intensity, and moderate sense of a foreshortened 
future most of the time.  The veteran reported that he 
constantly tries to avoid thoughts about Vietnam, but it is 
not possible. He states that he is unable to experience any 
love or happiness and feels close to no one. He also reports 
that he does not plan for the future because he is not sure 
that he will have one.

(D) persistent symptoms of increased arousal as indicated by 
extreme difficulty falling and staying asleep every night, 
marked irritability once or twice a week, severe difficulty 
concentrating much of the time, severe hypervigilance most of 
the time, and a moderately exaggerated startle response once 
or twice in the past month. The veteran reported that once he 
falls asleep, he sleeps only 3 hours each night.  As 
described above, his difficulty concentrating interferes with 
his ability to work.  He reports trusting no one and 
remaining constantly aware of all aspects of his environment, 
both in public and at home.  

Associated features reported included:

(1) Chronic depression (e.g., including feelings of 
hopelessness and suicidal ideation although he denies 
suicidal intent)

(2) Intense guilt about surviving when his friends died

(3) Marital difficulties (e.g., he and his wife rarely 
communicate or spend time together; he is often irritated by 
his wife and is verbally abusive towards her.  He states that 
he recently has wanted to hit her when irritated with her, 
but has been able to refrain from aggressing against her 
physically by leaving the room.  

The veteran was also interviewed using the Structural 
Clinical Interview for DSM-III-R (SCID) to assess for other 
Axis I diagnoses.  He met criteria for Schizoaffective 
Disorder, depressive type, based on his report of symptoms 
described below.  

On mental status examination during the same November 1993 
psychological assessment, the veteran was alert, oriented, 
and cooperative.  He offered very little information without 
being prompted, and typically gave limited responses to the 
examiner's questions.  He mumbled at times and was difficult 
to understand.  His mood was dysthymic and his affect was 
appropriate.  His apparent lack of insight into the nature of 
his symptoms may have contributed to the sparseness of his 
responses.  The veteran reported auditory hallucinations 
which were not related to combat events.  Specifically, he 
reported hearing two, sometimes three, voices which comment 
on his activities, command him to harm others, himself, and 
property, and inform him that others are talking about him 
and intend to harm him in some way.  He stated that these 
voices speak to each other as well as to him, and that they 
sometimes engage in competitive arguments regarding their 
command of his behavior.  Persecutory delusions accompany 
these hallucinations, as evidenced by the veteran's reported 
belief that what the voices say about others intending to 
poison him and harm him in other ways is true.  

The veteran's abstraction abilities appeared mildly impaired.  
He showed deficits in concentration and memory during the 
assessment, and these difficulties were consistent with his 
report of daily problems of concentration.  Specifically, he 
stated that he preferred not to remember Vietnam, and 
therefore had trouble discussing his experiences in the 
military.  He also indicated that the voices interfered by 
commenting on the his interactions with the interviewer.  

The veteran completed a Minnesota Multiphasic Personality 
Inventory-2 (MMPI-2). Validity scales of the MMPI-2 
suggesting that the veteran may be experiencing acute 
psychotic symptoms or exaggerating his symptoms as a "cry for 
help".  The profile of the clinical scales, 8-6-7 differs 
from the modal 2-8/8-2 profile of other veterans with PTSD.  
However, this profile is consonant with the profile of 
individuals with a psychotic disorder.  The veteran scored a 
34 on the special PTSD subscale of the MMPI-2.  Patients who 
have scored 30 and above on this scale have been diagnosed as 
having PTSD in 82% of the cases examined.  However, this 
score is difficult to interpret in light of the validity of 
his MMPI-2 profile.

The veteran scored 142 on the Mississippi Scale for Combat-
Related PTSD.  This score exceeds the 107 cutoff and is 
consistent with a diagnosis of PTSD.  He scored 37 on the 
Combat Exposure scale, indicating heavy combat exposure 
during his tour in Vietnam.  Scores on the Beck Depression 
Inventory, 33, and the Zung Depression Scale, 60, indicate 
moderate to severe levels of depression  Scores on the State-
Trait Anxiety Inventory were 42 and 54, respectively, 
indicating moderate levels of anxiety.  

Psychophysiological Assessment. A laboratory assessment 
measuring the veteran's cognitive, behavioral, and 
physiological response to combat scenes as compared to non-
combat (control) scenes was conducted.  Results from the 
physiological component of this assessment indicate little 
differential arousal in response to combat versus non-combat 
scenes.  This pattern of physiological response is 
inconsistent with the response of other veterans with PTSD.  
However, it must be noted that the veteran engaged in 
behavior during the assessment procedure, such as fidgeting 
and wiping his eyes, that affected the physiological 
recordings.  He also reported having attempted to distract 
himself during the combat scenes, which also may have 
contributed to the apparent non-responsiveness.  

Results of the cognitive and behavioral components lend more 
support for a PTSD diagnosis.  The veteran reported markedly 
higher levels of subjective anxiety, as measured by the 
Subjective Units of Distress Scale, when viewing combat 
slides relative to when viewing non-combat slides.  
Furthermore, the veteran became visibly distressed when 
viewing the combat slides, as evidenced by tearfulness.  In a 
debriefing interview following the psychophysiological 
procedure, he reported viewing the combat slides was very 
distressing because they "took me back to places I didn't 
want to be."  He expressed some suicidal ideation, stating 
that remembering what it was like in Vietnam and the death of 
so many men made him wish he had died as well.  In a session 
the following week, he stated that he remained upset 
following exposure to the combat slides and did not return 
home for two days.  

During the psychological assessment in November 1993, the 
examiner opined that it was possible that this inability to 
make sense out of his experiences in Vietnam resulted in the 
occurrence of a aggressive, violent element in his 
personality manifesting itself in the command hallucinations 
described above.  Because of the pervasive nature of the 
aforementioned hallucinations and relatively brief episodes 
of depression, the veteran currently warranted a diagnosis of 
schizoaffective disorder, depressive type.  However, given 
the hypothesized origin of these symptoms and the severity of 
PTSD symptomatology, the veteran's primary diagnosis is PTSD.  

The diagnosis following this lengthy assessments were post-
traumatic stress disorder, schizoaffective disorder, 
depressive type, and alcohol abuse, in full remission.  

In the Board's 1997 Remand regarding stressor exposure, the 
information was again brought to the attention of the RO for 
development that in a statement dated April 1994, the veteran 
indicated that his friend, PFC "Fenceroy", was killed in a 
village at "Cameron Bay" five months after he arrived 
there.  The veteran also reported that he was in Cam Ranh Bay 
from June 1966 to January 1967.  

A statement from the veteran received in May 1998 provides 
further clarification of factors he believes resulted in his 
incurrence of PTSD and was utilized by the RO in additional 
development of the claim.  In that writing he contends that 
when he arrived in Vietnam in June of 1966 it was at night 
and the ship he was on was under heavy fire; that he did not 
know whether he was going to live long enough to get off the 
ship or not; that in late December 1966, his friend, L. F. 
was killed at Cam Ranh Bay; that also around September 1966 
someone with whom he was closely acquainted in his company 
tried to commit suicide by shooting himself in one of his 
sides with a rifle; and that although the veteran does not 
remember his name, his identity might be found in morning 
reports.  The veteran further reports that in January of 
196?(sic) he was shipped to Chu Lai where his company was 
constantly under heavy fire; that he has a hard time 
remembering specific dates because it has been 32 years since 
this happened to him; and that he has PTSD as a result of 
"all that TRAUMA" he experienced.  

In February 2002, USASCRUR responded that the U. S. Army 
casualty files do not list a "L. F." as killed in action 
(KIA), but do reflect that First Sergeant "A. L. F.", a 
member of the First Cavalry Division was KIA in August 1966.  
Also, the casualty files do not document a PFC R. E. or a 
"F....." as being KIA during the veteran's tour of duty in 
the Republic of Vietnam.  Records further reflected that the 
unit to which the veteran was assigned Company A, 96th 
Quartermaster Battalion was inactivated in July 1966 and the 
same day became the 221st Supply and Service Company.  
Records furnished depicting the duties of that organization 
reflect that living conditions were similar to those of 
troops in semi-permanent bivouac in the field.  There is no 
mention of any participation in hostile action or of any 
activity which might reflect that the veteran engaged in 
combat with the enemy.  


Analysis

As noted under 38 C.F.R. § 3.156 (a) (2001), new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206.  It 
is noted that under recent legislation, the requirement under 
38 U.S.C.A. § 5107 that a well-grounded claim be submitted 
before VA is required to assist the claimant is no longer 
required.  38 U.S.C.A. § 5107(a) (West 1991 and Supp. 2001).



Hypertension

When the veteran's claim was before the RO in March 1994 (and 
before the Board in April 1997), the standard for whether new 
and material evidence had been submitted was much higher.  
Since then, the Federal Circuit Court, in Hodge v. West, 155 
F.3d 1356 (1998) has lowered the threshold for what 
constitutes new and material evidence.  However, here even in 
light of the Hodge decision, no evidence has been presented 
to show any change in the evidence already available for 
review by the RO in January 1984.  Specifically, it remains 
that hypertension was not manifested during service; that 
hypertension was initially manifested many years after 
service; and that no clinician has attributed the veteran's 
current hypertension to his active military service.  Since 
January 1984, although there continue to be diagnoses of 
hypertension, the newly received evidence is not of such 
significance that it must be considered in order to fairly 
decide the merits of the claim because it is repetitious of 
that considered by the RO in January 1984.  Accordingly, the 
claim is not reopened.  


Psychiatric Disability, to include PTSD

By the decision dated January 1984, the RO denied the 
veteran's claim for a psychiatric disability, to include 
PTSD.  Under applicable law and VA regulations, that decision 
is final, and the veteran's claim may not be reopened and 
reviewed unless new and material evidence is submitted by or 
on behalf of the veteran.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. §§ 3.104 (a), 3.156 (2001).

As previously noted, when the veteran's claim was again 
before the RO in March 1994 (and before the Board in April 
1997), the standard for whether new and material evidence had 
been submitted was much higher.  Since then, the Federal 
Circuit Court, in Hodge v. West, 155 F.3d 1356 (1998) has 
lowered the threshold for what constitutes new and material 
evidence.  In light of the Hodge decision, it is the judgment 
of the Board that the veteran has submitted new and material 
evidence since the January 1984 decision in order to reopen 
his claim for service connection for psychiatric disability, 
to include PTSD.  Since January 1984, there have been 
numerous psychiatric diagnoses, to include PTSD.  The 
November 1993 evaluation diagnosing PTSD in particular is 
very thorough.  As such, the newly received evidence is of 
such significance that it must be considered in order to 
fairly decide the merits of the claim. Accordingly, the claim 
is reopened.

Before reviewing the question of whether the grant of service 
connection is warranted, it is necessary to consider whether 
the veteran has had adequate notice and opportunity to 
present his arguments with regard to the question of 
entitlement to service connection.  Bernard v. Brown, 4 
Vet.App. 384 (1993).  In this case, however, the veteran has 
been informed of the laws and regulations applicable to 
questions of service connection for PTSD, and, throughout the 
development of the claim, he has consistently presented 
arguments addressing the underlying question of service 
connection, rather than the technical issue of new and 
material evidence.

Based on all the evidence, both new and old, the primary 
factor against a grant of service connection for PTSD is lack 
of support for the stressor exposure alleged by the veteran 
to have occurred during his active military service which he 
claims resulted in PTSD.  His duties in Vietnam are not shown 
to be other than in a supply company role in a semi-permanent 
bivouac setting.  This was the conclusion reached by the RO 
in January 1984 even before there was a diagnosis of PTSD and 
objective support for a different conclusion has not changed.  
It is apparent based on the evidence furnished by USASCRUR 
that the activities of the veteran's assigned units clearly 
did not place him in a combat status which would warrant a 
conclusion that his history alone is sufficient to support 
his claimed stressor exposure.  In the absence of such status 
or objective support otherwise confirming the claimed 
stressor exposure a grant of service connection for PTSD of 
service origin is not warranted.  Further, the evidence 
clearly shows that psychiatric disability was not shown 
present during service, and that schizophrenia was not 
manifest prior to December 1976 more than nine years after 
his service separation.  For these reasons, service 
connection for a psychiatric disorder, to include PTSD, is 
denied.  

Here, VA has determined that the veteran did not engage in 
combat, and his lay testimony, by itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, there must be credible supporting evidence.  The 
credible supporting evidence is not limited to service 
department records, but can be from any source.  See YR v. 
West, 11 Vet. App. 393, 397 (1998) (citations omitted); see 
also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The claim 
for psychiatric disability fails for the reasons stated.  
Entitlement to service connection for PTSD must be denied 
because there is no credible support for the occurrence of 
the alleged stressor to support the diagnosis.  

ORDER

The claim of entitlement to service connection for 
hypertension is not reopened and the appeal is denied.  

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for PTSD, the 
claim is reopened.

Entitlement to service connection for PTSD is denied.  




		
G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

